Citation Nr: 1518417	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  12-22 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974. The appellant is the Veteran's widow.

These matters come before the Board of Veteran's Appeals (Board) from March 2012 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania. The claims were subsequently transferred to the RO in San Juan, Puerto Rico.


FINDINGS OF FACT

1. In an unappealed June 2000 decision, the RO denied the Veteran's claim of entitlement to service connection for the death of the Veteran.

2. Some of the evidence submitted subsequent to the June 2000 decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for the death of the Veteran.

3. The Veteran died in December 1999; the immediate cause of death was Non-Hodgkin's Lymphoma (NHL).

4. At the time of the Veteran's death he was not service-connected for any disability.

5. The weight of the evidence is against a finding that the death is due to, or related to, his military service.



CONCLUSIONS OF LAW

1. The unappealed June 2000 decision which denied service connection for the death of the Veteran is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.104(a), 20.302, 20.1103 (2014).

2. Evidence received since the June 2000 RO decision that denied entitlement to service connection for the death of the Veteran is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2014).

3. The criteria for entitlement to service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

In the instant case, the appellant received notification prior to the initial unfavorable agency decision through a November 2011 letter.  The letter included explanations of the evidence and information required to substantiate claims based on a service-connected condition and a condition not yet service connected. Therefore, the duty to notify the appellant was satisfied under the circumstances of this case. 38 U.S.C.A. § 5103. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records and VA treatment records are associated with the claims file as well as a February 2011 private medical opinion. The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the appellant in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002). 

With regard to the issue of whether new and material evidence has been received to reopen a previously denied claim, VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received. See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Legal criteria

New and material evidence

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2014) (eliminating the concept of a well-grounded claim).

Cause of Death 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto. 38 C.F.R. § 3.312(b). In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c)(1).

 Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 38 C.F.R. § 3.312(c)(3).

 Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death. See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Historically, the appellant filed a claim for dependency and indemnity compensation and was denied by the RO in June 2000, because the appellant failed to show that the Veteran died in service, died from a service connected disability, or was a Veteran totally disabled because of a service connected disability. The appellant did not appeal the decision and it became final. 

Evidence of record at time of last final denial

At the time of the June 2000 RO denial, the evidence of record consisted of the Veteran's DD 214, his STRs, marriage certificate, medical records and the Veteran's death certificate. 

The Veteran's death certificate reflects the primary cause of death as NHL. 

The claims file reflects at the time of the last final decision, the Veteran was not service connected for any disability related to his military service. 

Evidence of record since the last final denial

The evidence received since the last final denial includes a private medical opinion, which asserts that the Veteran's NHL is related to his military service, specifically his Agent Orange exposure in Vietnam. (See February 2011 private medical opinion). 

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for the cause of death of the Veteran. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim.  Shade, 24 Vet. App. at 110.

The February 2011 private medical opinion was not within the claims file at the time of June 2000 RO decision. The medical opinion goes to the basis of the appellant's claim for entitlement to service connection for the death of the Veteran. Thus, the Board finds the February 2011 private medical opinion to be new and material.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection for the cause of the Veteran's death is reopened.  


Cause of Death

Having reopened the appellant's claim, the Board must now determine whether the reopened claim of entitlement to service connection for the cause of the Veteran's death may be granted on the merits, de novo.

The appellant claims service connection for the Veteran's cause of death.  She asserts that the Veteran's NHL was due to his military service, specifically Agent Orange exposure during Vietnam. The Veteran died in December 1999 and the death certificate listed the immediate cause of death as NHL. 

In a February 2011 private medical opinion, the examiner opined that the Veteran's NHL, for which caused his death, was due to his Agent Orange exposure in Vietnam. The examiner explained that NHL is a cancer related to Agent Orange exposure.

Based on the below, the Board finds that entitlement to service connection for cause of death is not warranted.

As mentioned above, the death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. In this case, at the time of the Veteran's death, the Veteran was not service connected for any disability related to service. 

The Board acknowledges the February 2011 private medical opinion, but finds it of no probative value. The examiner's opinion is solely based on the assumption that the Veteran served in Vietnam and was exposed to Agent Orange during his service. However, the evidence within the claims folder is against the notion that the Veteran served in Vietnam. (See November 2011 response to a request for information). Furthermore, the Veteran's certificate of release from active duty does not reflect the Veteran receiving either the Vietnam Service Medal or the Vietnam Campaign Medal; medals for which would help substantiate the appellant's claim that the Veteran had military service within Vietnam. As the February 2011 private medical opinion is based on inaccurate and unsubstantiated facts, the Board finds it has no probative value in regard to this claim. See Renoal v. Brown, 5 Vet. App. 458, 461 (1993).  

Finally, the Board would like to note that the appellant has made no allegation, and the record does not support, that the Veteran suffered from a nonservice connected condition that should have been service connected and contributed to the Veteran's cause of death.  

In summation, the Veteran died from NHL in December 1999.  At the time of his death he was not service connected for any disability. While the Board sympathizes with the appellant, the claims folder is does not reflect that the Veteran's NHL was due to his military service.

Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's cause of death was due to his military service or any disability related to his military service.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990)


ORDER

New and material evidence has been received to reopen a previously denied claim of service connection for the cause of the Veteran's death and, to that extent, the claim is granted.

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


